Citation Nr: 1755021	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

1. Entitlement to initial, compensable rating for hemorrhoids for the period from June 18, 2009 to October 11, 2010.

2. Entitlement to a rating in excess of 10 percent for hemorrhoids for the period from October 12, 2010 to January 27, 2011.

3. Entitlement to compensable rating for hemorrhoids for the periods from November 3, 2011 to October 17, 2012 and from December 17, 2012. 

4. Entitlement to a rating in excess of 20 percent for hemorrhoids for the periods from January 28, 2011 to November 2, 2011, and from October 18, 2012 to December 16, 2012.


REPRESENTATION

Veteran represented by:	Georgia Department of Veteran Service


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1976, and from August 1979 to August 1983.   

This appeal to the Board of Veterans Appeals (Board) arose from a September 2009 rating decision in which the RO granted service connection for hemorrhoids and assigned an initial 0- percent (noncompensable rating, , effective June 2009.  The Veteran filed a Notice of Disagreement (NOD) with the assigned initial rating in December 2009.  The RO issued a statement of the case (SOC) in March 2010.  In April 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals).  

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for 60 days to allow for the presentation of additional evidence.  However, it does not appear that any such evidence was submitted during that time frame.  

In March 2013, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  

After accomplishing further action, a December 2015 rating decision, the AOJ assigned  the following ratings for hemorrhoids:  a noncompensable rating from June 18, 2009 to October 11, 2010, a 10 percent rating from October 12, 2010 to January 27, 2011, a 20 percent rating from January 28, 2011 to November 2, 2011, a noncompensable rating from November 3, 2011 to October 17, 2012, a 20 percent rating from October 18, 2012 to December 16, 2012, and a noncompensable rating from  December 17, 2012. 

Inasmuch as higher ratings are potentially available for the disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized appeal as now encompassing claims for higher ratings at various stages, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As for the matter of representation, as noted in the prior remand, the Veteran previously was represented by a private attorney.  However, in August 2015, the attorney withdrew from representation, and that same month, the Veteran executed a power of attorney in favor of the Veterans Service Organization listed on the title page.  The Board recognizes the change in representation. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. All records have been reviewed.  

Notably, additional treatment records from the Atlanta VA Medical Center (VAMC) associated with the claims file after certification of the appeal to the Board are either duplicative of evidence already of record or irrelevant since November 2015, has been associated with claims file by the AOJ after the issuance of the most recent December 2015 SSOC. Thus, although the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1. All notification and development needed to fairly adjudicate each matter herein decided have been accomplished.

2.  From the June 18, 2009 effective date of the award of service connection to October 11, 2010, the Veteran's hemorrhoid disability was  manifested by large external hemorrhoids, thrombotic, irreducible, evidencing frequent recurrence; but no persistent bleeding with secondary anemia, or fissures. 

3. For the period from October 12, 2010 to January 27, 2011, the Veteran's hemorrhoid disability was  manifested by large internal and external hemorrhoids, irreducible, evidencing frequent recurrence; but no persistent bleeding with secondary anemia, or fissures. 

4. For the periods from November 3, 2011 to October 17, 2012 and since December 17, 2012, the Veteran's hemorrhoid disability was and has been manifested by internal hemorrhoids with mild bleeding after bowel movements, but not by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences, persistent bleeding, secondary anemia, or fissures; the overall hemorrhoid disability has not been shown to be more than mild to moderate.

5. For the periods from January 28, 2011 to November 2, 2011 and from October 18, 2012 to December 16, 2012, the Veteran has been assigned the maximum, schedular rating under the rating criteria for hemorrhoids; there is no indication that, during either period, his hemorrhoid disability involved additional impairment for which a rating under any different or additional diagnostic code is assignable.

6. The schedular criteria are adequate to evaluate the Veteran's hemorrhoids at all pertinent points, and no claim of unemployability due to the hemorrhoid disability has been raised.



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent, but no higher, disability rating for hemorrhoids, for the period from June 18, 2009 to October 11, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2017).

2. The criteria for an rating in excess of 10 percent for hemorrhoids, for the period from October 12, 2010 to January 27, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2017).

3. The criteria for a compensable rating for hemorrhoids, for the period from November 3, 2011 to October 17, 2012 and since December 17, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2017).

4. The criteria for a rating in excess of 20 percent for hemorrhoids, for the periods from January 28, 2011 to November 2, 2011 and from October 18, 2012 to December 16, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See,e.g. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In a July 2009 pre-rating letter sent to the Veteran in connection with what was then a claim for service connection, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the SOC set forth the criteria for higher ratings for hemorrhoids (the timing and form of which suffices for Dingess/Hartman). 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims is the transcript of the January 2013 Board hearing, along with lay statements from the Veteran.  The Board finds that no further AOJ action on these matters, prior to appellate consideration, is required. 

As for the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  During the hearing, the undersigned identified what was then characterized as a single claim involving evaluation of the Veteran's hemorrhoid disability, and testimony was elicited regarding the symptoms of and treatment for the disability.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was further developed, and additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2017); Bryant v Shinseki, 23 Vet. App. 488 (2010). 

The Board finds substantial compliance with the March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).  The AOJ sent the Veteran a November 2013 letter requesting that the Veteran identify all pertinent treatment records and included authorizations for the release of private medical records. The AOJ also obtained identified private treatment records, to include with respect to reported hemorrhoid surgeries which took place in 2011, as well as obtained treatment records from the Atlanta and New Orleans VA Medical Centers (VAMCs).  Notably, the February 2015 VA examination is in substantial compliance with remand instructions.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (holding that a VA examination report must be read as a whole); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Also, as directed, after the receipt of additional evidence, the AOJ readjudicated the claims in a December 2015 SSOC.

In summary, the duties imposed by the VCAA have been considered and satisfied. . There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

In this case, as the AOJ has already assigned staged ratings for the disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.

The ratings for the Veterans hemorrhoids have been assigned under Diagnostic Code 7336, for external or internal hemorrhoids. 

Under Diagnostic Code 7336, a noncompensable rating is assigned for hemorrhoids manifested by mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The Veteran was afforded a VA examination in August 2009.  He then reported that his hemorrhoids had progressively worsened.  Symptoms of anal itching, burning, difficulty passing stool, pain, and swelling were noted.  On physical examination, external hemorrhoids were noted, but no thrombosis, bleeding, fissures, anorectal fistula, stricture, sphincter impaired, or rectal prolapse.  A diagnosis of large external hemorrhoid was provided.  As for functional impairment, the examination report documented the Veteran's report that he was not currently employed and that his disability caused some problems with activities of daily living.

VA treatment records document complaints of hemorrhoid pain and treatment.  In October 2009, the Veteran reported rectal bleeding every 2 months with bowel movements and an episode of rectal pain.  On physical exam, protruding hemorrhoids were noted.  That same month, a rectal examination showed a prolapsed hemorrhoid with a history of bleeding.  December 2009 VA treatment records document ongoing treatment for external thrombosed hemorrhoids.  In April 2010, an assessment of inflamed hemorrhoids was provided.  In August 2010, the Veteran complained of "some problems" with his hemorrhoids.  He denied abdominal pain, melena, constipation or diarrhea.  On physical examination, a rectal examination was normal with no masses.  October 2010 VA treatment records document a telephone conversation with the Veteran where he complained of hemorrhoid pain and ongoing bleeding.  He reported symptoms of hematochezia (blood in stool) for the past 2 days, anal or rectal pain, and rectal bleeding of more than 2 episodes within the past 2 days.  The nurse recommended that he schedule an appointment.  That same month, at a follow-up visit the Veteran was prescribed suppository medication.

October 12, 2010 private treatment records include the report of an anoscopy procedure, noted to have revealed large internal and external hemorrhoids.  

A December 2010, QTC examination report reflects that the Veteran declined a rectal examination at that time in a signed waiver and reported that his hemorrhoids were monitored by VA. 

Private treatment records document a two-quadrant hemorrhoidectomy procedure to remove internal and external hemorrhoids in December 2010.  

In January 2011, private treatment records document complaints of bleeding and pain.  On physical examination, there was evidence of an open wound in the posterior position with tenderness.  On a follow-up visit on January 28, 2011, an assessment of postoperative fissure was provided. 

November 3, 2011 private treatment records document the Veteran's complaints of constipation, bleeding with bowel movements, rectal pain and hemorrhoids.  He reported occasional pain and blood but that he was passive bowel movements well.  The physical examination was normal.  Rectal examination showed good squeeze.  In February 2012, he reported little discomfort and passing bowel movements well. On rectal examination, there was good resting and squeeze pressure with no masses or defects noted.  October 18, 2012 private treatment records provided an assessment of fissures. 

December 17, 2012 private treatment records document the Veteran's complaints of rare, little discomfort.  On rectal examination, there was good resting and squeeze pressure with no masses or defects noted.  A February 2013 colonoscopy revealed tubual adenoma, a lesion, and internal hemorrhoids.  At a June 2013 private follow-up visit, the Veteran reported occasional blood and pain.

During the January 2013 Board hearing, the Veteran testified to having hemorrhoid symptoms described as bleeding up to two times per month or once a week accompanied with pain, itching, and burning.  He denied anemia.

June 2013 VA treatment records document complaints of hemorrhoid pain, occasional bleeding, and itching.  He was prescribed calcium and vitamin supplements and instructed to avoid nonsteroidal anti-inflammatory drugs to preserve renal function.  

November 2013 private treatment records document the Veteran's complaint of pain once every 3 to 4 weeks and episodes of blood once every 6 weeks.  On rectal examination, there was good resting and squeeze pressure with no mases or defects noted.  An anoscopy was performed, but no impression was provided. 

The Veteran was afforded a VA examination in February 2015.  The examiner indicated review of the claims file and noted that the Veteran took continuous suppository medication.  He reported pain and itching that interfered with his activities of daily living.  On examination, rectal and anal tests were normal with no external or internal hemorrhoids, anal fissures, and no other abnormalities.  As for functional limitations, the Veteran reported that his hemorrhoids affect his daily activities, such as problems cooking and the inability to drive due to pain and itching.

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that an initial 10 percent rating for hemorrhoids is warranted since the June 18, 2009 effective date of the award of service connection to October 11, 2010.

The collective evidence indicates that, for the initial period under consideration, the Veteran's service-connected hemorrhoids disability was manifested by thrombotic hemorrhoids evidencing frequent recurrences.  In particular, December 2009 VA treatment records document ongoing conservative treatment for external thrombosed hemorrhoids and in April 2010 an assessment of inflamed hemorrhoids was provided.  The Veteran continued to complain of ongoing pain and bleeding through October 2010.  The As such, the Board finds that an initial 10 percent rating since the June 18, 2009 effective date of the award of service connection to October 11, 2010 is warranted.

The Board also finds that a rating in excess of 10 percent for the period from June 18, 2009 to January 27, 2011 is not warranted.  During this timeframe, although the Veteran had large internal and external hemorrhoids they were not accompanied with persistent bleeding, secondary anemia or with fissures - the criteria for the maximum, 20 percent rating under Diagnostic Code 7336.  October 2009 VA treatment records document the Veteran's report of bleeding every 2 months.  In October 2010 he reported rectal bleeding for the past 2 days.  Further, the first evidence of a fissure was at a follow-up visit on January 28, 2011.  As the level of impairment for a higher 20 percent rating was not shown has not been shown here, the record provides no basis for a higher, scheduler rating in excess of 10 percent from June 18, 2009 to January 27, 2011 for the Veteran's hemorrhoids. 

 The Board also finds that a compensable rating from November 3, 2011 to October 17, 2012 and since December 17, 2012 is not warranted for service-connected hemorrhoids.  During these periods, the above-described evidence reflects that the Veteran's hemorrhoid disability has been manifested by internal hemorrhoids, pain, itching, and occasional bleeding.  See Private Treatment Records, dated November 2011, December 2012, and February 2013.  Notably, during a December 2012 private treatment visit the Veteran reported rare, little discomfort and in November 2012 he reported episodes of blood once every 6 weeks.  At the most recent February 2015 VA examination, rectal and anal tests were normal.  Therefore, the Board finds that the Veteran's hemorrhoid disability is best evaluated as mild to moderate, which is consistent with the assigned noncompensable rating under Diagnostic Code 7336.  As noted, under Diagnostic Code 7336, the minimum, compensable 10 percent rating would require a showing of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences; or for the 20 percent rating, hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  As neither level of impairment has been shown here, the record provides no basis for a compensable, schedular rating for the Veteran's hemorrhoids from November 3, 2011 to October 17, 2012 and since December 17, 2012.

As for the remaining periods, from January 28, 2011 to November 2, 2011,and from October 18, 2012 to December 16, 2012, for which the Veteran has assigned a 20 percent rating, the Board notes that for these periods, he has been assigned the maximum, schedular rating available under Diagnostic Code 7336.    Hence, a higher rating is assignable only pursuant to an alternative, or additional, diagnostic code, or on an extra-schedular basis.  

In this regard, the Board has considered the applicability of other diagnostic codes for evaluating the disability.  However, the Veteran's disability is limited to hemorrhoids, and the rating schedule clearly calls for rating internal and external hemorrhoids under Diagnostic Code 7336, there is no basis for assigning a schedular rating under any alternative diagnostic code.  As this is the precise disability for which the Veteran is in receipt of service connection, the disability cannot be rated by analogy.  See Copeland v. McDonald, 27 Vet. App. 333, 337   (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").

As there is no indication that the Veteran has symptoms that would warrant a higher rating under an alternative diagnostic code, a schedular rating in excess of 20 percent is not warranted for the periods from January 28, 2011 to November 2, 2011 and from October 18, 2012 to December 16, 2012. 

Furthermore, as for the matter of an extra-schedular rating, the Board finds that, at no pertinent point has the Veteran's hemorrhoid disability been shown to reflect so exceptional or so unusual a picture as to render the schedular criteria for rating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected hemorrhoids at all pertinent points since the June 18, 2009 effective date of the award.  The rating schedule fully contemplates the type and extent, frequency or severity of described symptomatology associated with hemorrhoids, and provides for higher ratings based on more significant or additional impairment. Notably, there is no indication or argument that the applicable criteria are inadequate to rate the disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoids are appropriately rated as a single disability, and his symptoms have been considered in the evaluation of the disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as to render the schedular rating criteria for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) for assignment of a higher, extra-schedular rating are not met, referral of any of these matters for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if a claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board acknowledges that the Veteran is unemployed.  However, there is no evidence or argument that the Veteran's service-connected hemorrhoid disability, alone, has actually or effectively rendered him unable to obtain or retain substantially gainful employment.  Under these circumstances, the Board finds that a TDIU due to the Veteran's hemorrhoids has not been raised in conjunction with the claims for higher ratings, and need not be addressed herein. 

For all the foregoing reasons, the Board concludes that an initial 10 percent, but no higher, rating for hemorrhoids is warranted for the period from June 18, 2009 to October 11, 2010, but that no higher rating than that already assigned for the disability during for each other period under consideration in this appeal must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding an initial 10 percent rating from June 18, 2009 to October 11, 2010, but finds that the preponderance of the evidence is against assignment of any higher rating at any other pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 10 percent rating for hemorrhoids, from June 18, 2009 to October 11, 2010, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 10 percent for hemorrhoids, for the period from October 12, 2010 to January 27, 2011, is denied.

A compensable rating for hemorrhoids for the periods from November 3, 2011 to October 17, 2012, and from December 17, 2012, is denied.

A rating in excess of 20 percent for hemorrhoids, for the periods from January 28, 2011 to November 2, 2011, and from October 18, 2012 to December 16, 2012, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


